Citation Nr: 0530378	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-20 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from August 1955 to July 1958, 
from February 1961 to February 1965, and from March 1984 to 
May 1998.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

The Board notes that service connection for right shoulder 
disability was initially denied in an unappealed rating 
decision of July 1999 on the basis that evidence of a well-
grounded claim had not been submitted.  The veteran's request 
for readjudication of the claim was received in April 2002, 
less than two years after the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In accordance with the 
VCAA, the RO adjudicated the veteran's claim on a de novo 
basis, as will the Board.  

In connection with his appeal the veteran presented testimony 
at a videoconference hearing chaired by the undersigned 
Veterans' Law Judge in May 2005; and he accepted such hearing 
in lieu of an in-person hearing before a Member of the Board.  
See 38 C.F.R. § 20.700(e) (2005).  A transcript of the 
hearing is associated with the claims file.

REMAND

The record contains current diagnoses of degenerative joint 
disease of the right shoulder, and a rotator cuff tear.  The 
service medical records show that the veteran injured his 
right shoulder while on active duty in 1995.  The veteran 
contends that his right shoulder symptoms continued 
thereafter.  The record does not contain a medical nexus 
opinion addressing the relationship between the current right 
shoulder disorders and the veteran's military service.

The Board notes that VA is required to afford a claimant an 
examination or to obtain a medical opinion if the evidence of 
record contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an injury 
or disease in service; indicates that the claimed disability 
or symptoms may be associated with the established injury or 
disease in service or with another service-connected 
disability, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) for the following 
actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his right shoulder 
disability, or the identifying 
information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence. 

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his right shoulder 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner. 

All indicated studies should be 
performed.  

The examiner should provide an opinion, 
with respect to each currently present 
right shoulder disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  The rationale for each 
opinion expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky, 12 Vet. App. 369.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

